t c memo united_states tax_court robert c mckee and valery w mckee petitioners v commissioner of internal revenue respondent docket no filed date donald l feurzeig for petitioners charlotte mitchell for respondent memorandum opinion marvel judge this case is before the court on petitioners’ motion for reasonable_litigation_costs filed pursuant to sec_7430 and rule unless otherwise indicated all section references are to the internal_revenue_code in effect at the time petitioners filed the petition and all rule references are to the tax_court rules_of_practice and procedure when the petition in this case was filed petitioners’ mailing address was in whitethorn california on date the day this case was calendared for trial the parties filed a stipulation of settled issues on date petitioners filed their motion for reasonable_litigation_costs after obtaining an extension of time in which to respond on date respondent filed an objection to petitioners’ motion on date petitioners filed an additional affidavit pursuant to rule d neither party requested a hearing and we have concluded that a hearing on this matter is not necessary see rule a in disposing of this motion we rely on the parties’ filings and attached exhibits background during petitioners were selected for audit in a letter to respondent dated date on behalf of petitioners roland potter c p a addressed certain proposed adjustments to petitioners’ income_tax mr potter did not enclose any documents with the letter as an attachment to a letter dated date respondent sent to petitioners form 4549a income_tax examination changes for petitioners’ and taxable years in the letter respondent provided the following explanation since the statute_of_limitations will expire for the year on april we cannot issue a day letter that would allow you to file a protest to have your case heard by our appeals_division we send sic you a statute extension earlier but since you did not sign and return the extension april remains the statute date if your case is unagreed we will send you a statutory_notice_of_deficiency this is a certified letter than sic will allow you to file a petition to have your case heard in tax_court respondent also sent a copy of the form 4549a and a brief cover letter dated date to petitioners’ attorney donald l feurzeig in a notice_of_deficiency dated date the notice respondent determined the following deficiencies with respect to petitioners’ income_tax year deficiency dollar_figure big_number big_number the notice contained the following errors an incomplete explanation of schedule e supplemental income and loss adjustments an alternative_minimum_tax computational error twice disallowing petitioners’ net_operating_loss nol and missing computations that would have explained the adjustments to petitioners’ nol on date petitioners filed a petition with this court contesting respondent’s determinations on date respondent filed an answer soon thereafter in a letter dated date petitioners submitted to respondent a sec_7430 qualified_offer in the amount of dollar_figure respondent did not accept petitioners’ settlement offer on date respondent held an appeals_conference with petitioners’ representative before the conference appeals officer melvin m chinen had provided to petitioners the information missing from the notice and had agreed to correct the computational error according to appeals officer chinen the two main issues in the case were whether petitioner robert c mckee was a dealer in real_estate whose sales of undeveloped ranch property parcels would be taxed as ordinary_income and whether certain losses petitioners claimed are limited under sec_1366 sec_465 and sec_469 as a result of the appeals_conference the parties reached a settlement in resolving the dealer in real_estate issue pursuant to petitioners’ offer the parties agreed to treat percent of the parcel sales as sales of dealer_property subject_to ordinary_income tax and the other percent as sales giving rise to capital_gains in date when petitioners retained mr feurzeig’s law firm titchell maltzman mark ohleyer p c the law firm petitioners agreed to a fee arrangement of dollar_figure per hour the law firm expended a total of hours on petitioners’ case petitioners now seek litigation costs of dollar_figure discussion sec_7430 authorizes the award of reasonable_litigation_costs to the prevailing_party in court proceedings brought by or against the united_states in connection with the determination of income_tax in order to receive an award of reasonable_litigation_costs a taxpayer must exhaust administrative remedies and not unreasonably protract the court_proceeding in addition to being the prevailing_party sec_7430 unless the taxpayer satisfies all of the sec_7430 requirements we do not award costs 88_tc_492 respondent concedes that petitioners did not unreasonably protract the court_proceeding respondent contends however that respondent’s position with respect to the issues in the notice was substantially justified that petitioners did not 1according to one statement in their motion for reasonable_litigation_costs petitioners claim litigation costs of dollar_figure all of which were incurred after the statutory_notice_of_deficiency was issued on date however in their prayer for relief petitioners ask that we determine that the award of litigation costs of dollar_figure is reasonable both the supporting affidavit attached to the motion and petitioners’ additional affidavit filed pursuant to rule d list costs totaling dollar_figure after examining the detailed summary of the nature and amount of each item of costs for purposes of disposing of this motion we conclude that the court costs and fees paid_or_incurred for the services of attorneys in connection with the court_proceeding totaled dollar_figure see sec_7430 exhaust the administrative remedies available to them and that the costs petitioners claim are unreasonable in contrast petitioners contend that they were the prevailing_party with respect to both the amount in controversy and the most significant issue or set of issues that they exhausted all available administrative remedies and that the amount of litigation costs sought is reasonable sec_7430 and b i provides that a taxpayer is a prevailing_party if the commissioner’s position in the court_proceeding was not substantially justified the taxpayer substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues and the taxpayer meets the net_worth requirements of u s c section d b see also sec_301_7430-5 proced admin regs although the taxpayer has the burden of proving that the taxpayer meets requirements and supra the commissioner must show that the commissioner’s position was substantially justified see sec_7430 rule e respondent concedes that petitioners meet the net_worth requirement of u s c section d b we first consider whether respondent’s position in the court_proceeding was substantially justified for purposes of deciding a motion for reasonable_litigation_costs sec_7430 defines the commissioner’s position as the position taken in the court_proceeding in the present case respondent took a position when respondent filed an answer to petitioners’ petition see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 108_tc_430 the commissioner’s position is substantially justified if it has a reasonable basis in both fact and law and is justified to a degree that could satisfy a reasonable person huffman v commissioner supra pincite n citing 487_us_552 rosario v commissioner tcmemo_2002_ sec_301_7430-5 proced admin regs in deciding whether the commissioner’s position was substantially justified a significant factor is whether on or before the date the commissioner assumed the position the taxpayer provided all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position to the appropriate internal_revenue_service personnel sec_301 appropriate internal_revenue_service personnel are those employees who are reviewing the taxpayer’s information or arguments or employees who in the normal course of procedure and administration would transfer the information or arguments to the reviewing employees sec_301_7430-5 proced admin regs c proced admin regs petitioners contend that respondent’s position in the answer was not substantially justified because it was patently incorrect or not adequately stated to be justified in so arguing petitioners rely on the following statements respondent made in the answer respondent denied that the three errors in the notice existed and respondent denied that certain adjustments to petitioners’ income_tax which respondent eventually conceded were incorrect in addition petitioners assert that mr potter’s letter of date had addressed some of the adjustments that respondent later conceded according to petitioners respondent’s position in the answer was not substantially justified because respondent had been presented with undisputed contrary facts beforehand although respondent ultimately conceded certain adjustments to petitioners’ income taxes for and our focus is on the information that respondent possessed at the time of filing the answer rosario v commissioner supra the only information petitioners had provided before respondent filed the answer was the information contained in mr potter’s letter in the letter mr potter set forth petitioners’ disagreements with respondent’s proposed_adjustment but included no supporting documents or other proof of his assertions respondent was not required to concede the case on the basis of mr potter’s letter alone we agree with respondent that petitioners did not provide to respondent all relevant information under their control on or before the date respondent filed the answer moreover after reviewing the extracts from appeals officer chinen’s appeals closing memorandum which explains respondent’s position it is clear that respondent’s position in the answer had a reasonable basis in both fact and law that could satisfy a reasonable person the dealer in real_estate issue was a close factual issue as evidenced by it sec_50 settlement in addition with respect to the issue of losses petitioners claimed the appeals closing memorandum demonstrates that the adjustments were reasonable and errors were attributable to the complexity of the code provisions respondent has established that respondent’s position was substantially justified and accordingly we do not treat petitioners as the prevailing_party see sec_7430 after concluding that petitioners were not the prevailing_party we need not consider whether petitioners exhausted their administrative remedies or whether the costs petitioners claimed are reasonable see minahan v commissioner t c pincite we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
